Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2020

The Court of Appeals hereby passes the following order:

A20D0268. KHADENE WALKER v. WINDCREST PARK TOWNHOME
    ASSOCIATION, INC.

      Khadene Walker filed this application for discretionary appeal from the trial
court’s order awarding judgment to Windcrest Park Townhome Association, Inc. and
allowing judicial foreclosure. Although it appears that the trial court’s order is a
directly appealable final judgment, see OCGA § 5-6-34 (a), we lack jurisdiction to
consider Walker’s application because it is untimely.
      Ordinarily, if a party applies for discretionary review of a directly appealable
order, we grant the application under OCGA § 5-6-35 (j). To fall within this general
rule, however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d), (j). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). The trial court entered its order on December 10, 2019, and Walker filed his
application on January 10, 2020, 31 days after entry of the order. Accordingly, the
application is untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/31/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.